Citation Nr: 1813136	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-42 334	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee strain.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to March 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

In May 2015, the Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of this hearing has been associated with the claims file.  In August 2017, the Veteran was notified that the VLJ who conducted the May 2015 hearing was no longer employed by the Board, and was asked if he desired another hearing.  In August 2017, the Veteran responded that he would like another Board hearing at his local VA Regional Office.  He was scheduled for another hearing in November 2017, but before he appeared at the hearing, he withdrew all claims on appeal, as discussed below.



FINDING OF FACT

In a November 2017 statement, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for a right knee disability, entitlement to service connection for a low back disorder, and entitlement to service connection for hypertension.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating greater than 20 percent for a right knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a low back disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to an increased rating greater than 20 percent for a right knee disability, entitlement to service connection for a low back disorder, and entitlement to service connection for hypertension in a November 2017 written statement.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.



ORDER

The appeal as to the issue of entitlement to an increased rating greater than 20 percent for a right knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for a low back disorder is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


